Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
2.	Claims 41-60 are presented for examination.  Claims 1-40 are canceled.
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
5.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 41-60 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11156984 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational enunciated in Georgia Pacific Crop v United States Gypsum Co., 52 USPQ2d 1590, U.S. Court of Appeals Federal Circuit 1999, instant application claims 41-60 and merely define an obvious variation of the invention claimed in the US Patent No. 11156984.
7.	After analyzing the language of the claims, initially it should be noted that the Patent No. 11156984, having the same inventive entity. The Assignee in all applications is the same. 
Claims 41, 51 and 59 of the instant application are anticipated by patent claims 1, 9 and 17 of the patent 11156984 contain all the limitations of claim 41, 51 and 59 of the instant application . Claims 41-60 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
8.	A comparison of the independent claims in the instant application and US patent application are shown in the table below.
US Patent No. 11156984
Instant Application (17/509518)
1. A method of fabricating an object, comprising: printing a first portion of an object using a first printing machine, the first printing machine comprising at least
a first beam source and the first printing machine being controlled according to a first subordinate file, and the at least a first beam source melting or sintering a first portion of a powder bed corresponding to the first portion of the object; and printing a second portion of the object using a second printing machine, the second portion of the object
being printed by the second printing machine at least partly in parallel with the first portion of the object being printed by the first printing machine, the second
printing machine comprising at least a second beam source and the second printing machine being controlled
according to a second subordinate file, and the at least a second beam source melting or sintering a second portion of the powder bed corresponding to the
second portion of the object, wherein the first portion of the object and the second portion of the object are printed from the powder bed; the first subordinate file and the second subordinate file having been divided from a master file comprising a 3D model of the object, the first subordinate file comprising a 3D model of the first portion of the object and the
second subordinate file comprising a 3D model of the second portion of the object.
41. A method of fabricating a 3D model, the method comprising: irradiating a first portion of a build material using a first irradiating machine, the first irradiating machine comprising at least a first irradiating source and being controlled according to a first subordinate file; and irradiating a second portion of the build material using a second irradiating machine, the second portion being irradiated by the second irradiating machine at least partly in parallel with the first portion being irradiated by the first irradiating machine, the second irradiating machine comprising at least a second irradiating source and being controlled according to a second subordinate file; wherein the first subordinate file and the second subordinate file having been divided from a master file comprising a 3D model.
9. An additive manufacturing system, comprising: a first additive manufacturing machine comprising at least a first laser; a second additive manufacturing machine comprising at least a second laser; a build plate configured to support a powder bed; a memory comprising: a first subordinate file comprising a 3D model of a first portion of an object; and a second subordinate file comprising a 3D model of a second portion of the object, the first subordinate file and the second subordinate file having been divided from a master file comprising a 3D model of the object; and one or more processors operably configured to: print the first portion of the object using a first printing machine, the first printing machine being controlled according to the first subordinate file, and the at least a first laser melting or sintering a first portion of the powder bed corresponding to the first portion of the object; and print the second portion of the object using a second printing machine, the second portion of the object being printed by the second printing machine at least partly in parallel with the first portion of the object being printed by the first printing machine, the second printing machine being controlled according to the second subordinate file, and the at least a second laser melting or sintering a second portion of the powder bed corresponding to the second portion of the object, and wherein the first portion of the object and the second portion of the object are printed from the powder bed.
51. An additive manufacturing system, comprising: a first additive manufacturing machine comprising at least a first energy source; a second additive manufacturing machine comprising at least a second energy source; a build plate configured to support a build material; a memory comprising: a first subordinate file and a second subordinate file having been divided from a master file comprising a 3D model; and one or more processors operably configured to: print a first portion of the build material using a first irradiating machine, the first irradiating machine being controlled according to the first subordinate file; and print a second portion of the build material using a second irradiating machine, the second portion being irradiated by the second irradiating machine at least partly in parallel with the first portion being irradiated by the first irradiating machine, the second irradiating machine being controlled according to the second subordinate file.
17. A non-transitory computer-readable medium comprising computer-executable instructions, which when executed by a processor associated with an additive manufacturing system, cause the additive manufacturing system to: print a first portion of an object using a first printing machine, the first printing machine comprising at least a first laser and the first printing machine being controlled according to a first subordinate file, and the at least a first laser melting or sintering a first portion of a powder bed corresponding to the first portion of the object; and print a second portion of the object using a second printing machine, the second portion of the object being printed by the second printing machine at least partly in parallel with the first portion of the object being printed by the first printing machine, the second printing machine comprising at least a second laser and the second printing machine being controlled according to a second subordinate file, and the at least a second laser melting or sintering a second portion of the powder bed corresponding to the second portion of the object, wherein the first portion of the object and the second portion of the object are printed from the powder bed; the first subordinate file and the second subordinate file having been divided from a master file comprising a 3D model of the object, the first subordinate file comprising a 3D model of the first portion of the object and the second subordinate file comprising a 3D model of the second portion of the object.
59. A non-transitory computer-readable medium comprising computer-executable instructions, which when executed by a processor associated with an additive manufacturing system, cause the additive manufacturing system to: irradiate a first portion of the build material using a first irradiating machine, the first irradiating machine being controlled according to a first subordinate file; and irradiate a second portion of the build material using a second irradiating machine, the second portion being irradiated by the second irradiating machine at least partly in parallel with the first portion being irradiated by the first irradiating machine, the second irradiating machine being controlled according to a second subordinate file; wherein, the first subordinate file and the second subordinate file having been divided from a master file comprising a 3D model.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 41-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas et al. (Douglas), US publication no. 2014/00742741.
As per claim 41, Douglas teaches a method of fabricating a 3D model [figures 4, 5], the method comprising:
irradiating a first portion of a build material using a first irradiating machine, the first irradiating machine comprising at least a first irradiating source and being controlled according to a first subordinate file [figure 4; para 11, 52]; and 
irradiating a second portion of the build material using a second irradiating machine, the second portion being irradiated by the second irradiating machine at least partly in parallel with the first portion being irradiated by the first irradiating machine, the second irradiating machine comprising at least a second irradiating source and being controlled according to a second subordinate file [figures 4, 5; para 11, 52, 53, 63, claim 2]; 
wherein the first subordinate file and the second subordinate file having been divided from a master file comprising a 3D model [figures 4, 5; para 52].
Douglas discloses:
[0052] If the object does not fit within a single printer's build volume (or if a user of the three-dimensional printer otherwise instructs), the object may be separated into sub-objects (step 408). In some implementations, the sub-objects may each be associated with particular three-dimensional printers. This step may be performed deterministically, e.g., by simply allocating to printers in the order received, or may be accompanied by additional processing. For example, where numerous printers of different capabilities are available, the sub-objects may be allocated to the printers according to printer capabilities, e.g., with larger parts going to higher-speed printers or with more complex or detailed parts going to higher-resolution printers. In the example of FIG. 5, the object 501 is separated into sub-objects 502a and 502b. In some implementations of step 406, the object may be separated into sub-objects according to one or more criteria.

[0053] For example, one criterion that may be employed in step 406 is build time, and the process may separate the object into sub-objects such that a build time associated with each sub-object on a corresponding three-dimensional printer is equal or substantially equal (i.e., equal to within some predetermined interval), taking in to account the possible variation in fabrication capabilities of the various printers. This criterion may be particularly useful to facilitate the fabrication of sub-objects by a number of printers. It will be understood that equalization of print times as contemplated herein does not require that the resulting print times be equal, or even close to equal. In this context, equalization simply requires that the selected size or shape of objects is changed so that the build times for two different sub-objects are closer in duration.

[0063] In step 412, the sub-objects may be fabricated into physical instances of their respective models. In some implementations, the fabrication step may include solving a knapsack problem to determine whether two or more sub-objects can be fabricated simultaneously in a single print run on a single three-dimensional printer. The knapsack problem is a well-known problem in combinatorial optimization amenable to a wide array of computational techniques and solutions. Similar problems and solutions have been studied in packing of platonic solids, bin packing, and stock cutting, any of which may provide algorithmic techniques for fitting multiple sub-objects to a single build volume. All such solutions and techniques may be usefully employed to fit sub-objects as contemplated herein.

Claim 2. The method of claim 1 wherein the one or more criteria includes a build time for each of the plurality of sub-objects, and wherein the plurality of sub-objects are sized to equalize a corresponding build time, thereby facilitating parallel fabrication with a number of three-dimensional printers.

As per claim 42, Douglas teaches that the 3D model comprises a single object [figure 5; para 49, 52].
As per claim 43, Douglas teaches that the first subordinate file comprises a 3D model of the first portion, and the second subordinate file comprises a 3D model of the second portion [figure 5; para 52].
As per claim 44, Douglas teaches that the build material comprises a powder-based build material [para 11, 14].
As per claim 45, Douglas teaches that the first subordinate file comprises a first 3D portion of the 3D model, and wherein the second subordinate file comprises a second 3D portion of the 3D model [figure 5; para 52].
As per claim 46, Douglas teaches of processing the first subordinate file and the second subordinate file at least partly in parallel [para 53, 63; claim 2].
As per claim 47, Douglas teaches of dividing the first subordinate file and the second subordinate file from the master file comprising the 3D model of the object, wherein irradiating the first portion according to the first subordinate file and irradiating the second portion according to the second subordinate file integrally forms at least a part of an object [figure 4; para 52, 63, 66].
As per claim 48, Douglas teaches of assigning the first subordinate file to the first irradiating machine and/or assigning the second subordinate file to the second irradiating machine [figure 4; para 52, 63, 66].
As per claim 49, Douglas teaches that the first irradiating machine is configured to emit a first beam and at least a first additional beam, and wherein printing the first portion of the object comprises, and/or wherein the second irradiating machine is configured to emit a second beam and at least a second additional beam [figure 4; para 47, 48, 52, 53, 63, 66].
As per claim 50, Douglas inherently teaches that the first beam differs from the first additional beam in respect of wavelength, power, and/or intensity; and/or wherein the second beam differs from the second additional beam in respect of wavelength, power, and/or intensity [para 11].
As to claims 51-58, basically are the corresponding elements that are
carried out the method of operating step in claims 41-49. Accordingly, claims 51-58 are rejected for the same reason as set forth in claims 41-49.
	As to claims 59-60, directed to a machine readable medium storing the
instruction to perform the method of steps executed by the system of claims 41 and 46. Therefore, it is rejected on the same basis as set forth hereinabove.

 11. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

12.  The prior art made of record and not relied upon is considered pertinent to
applicant’s disclosure.
Garcia et al, US 2018/0259939 provided a method of generating print data for use by an additive manufacturing system to generate a plurality of 3D objects within a build chamber having a build surface.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Nov. 2, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                                                                                                                                          



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Douglas is cited by applicant.